UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2011 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 1-31993 25-1655321 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(281) 821-9091 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 142-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 8, 2011, the Company issued a press release announcing operating results for its third quarter and nine months ended September 30, 2011.A copy of the press release is attached hereto as Exhibit99.1. In accordance with General Instruction B.2. of Form 8-K, the press release shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, and such information and exhibit shall not be deemed incorporated by reference into any filing under that act or under the Securities Act of 1933 except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description Press release dated November 9, 2011 (furnished herewith) Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 10, 2011Sterling Construction Company, Inc. /s/ Roger M. Barzun Roger M. Barzun Senior Vice President Exhibit Index Exhibit Number Description Press release dated November 8, 2011 (furnished herewith)
